 

AO» 2458 (Rey. 02/08/2019) Judgment in a Criminal Petty Case (Modified) . . Page 1 of |

UNITED STATES DISTRICT COURT
_ SOUTHERN DISTRICT OF CALIFORNIA

United States of America | JUDGMENT IN A CRIMINAL, CASE

vo {For Offenses Committed On or After November 1, 1987) ._

Erasmo Vazquez-Sanchez, - _ Case Number: 3:19-mj-23193

James Michael Chavez.

 

 

 

 

 

 

 

 

 

 

 

Defendant's Attorney
REGISTRATION NO. 88031298 | 7 FILED
pleaded guilty to count(s) 1-of Complaint
1 was found guilty to count(s) Oo . CLERK, U.8 ETHICT | COURT
after a plea of not guilty. a ISTE S Cre! |
Accordingly, the defendant is adjudged guilty of such count(s), which inv: ollowing a
Title & Section Nature of Offense Count Number(s)
8:1325° ILLEGAL ENTRY (Misdemeanor) — 1
C1 The defendant has been found not guilty on count(s) }
O Count(s) — dismissed on the motion of the United States.
-IMPRISONMENT
co The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imiprisoned for a term “. -
~ 4 TIME SERVED | Oo __ days

oS. Bd Assessment: $10 WAIVED & Fine: WAIVED

“ B Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
L} Court reconimends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, August 8, 2019.
Date of Imposition of Sentence

gpk
Received Lp Hox

DUSM 7 | HONORABLE F. A. GOSSETT Il
| - UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy — os a : 3:19-mj-23193

 

 
